                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
JEMME J. JENKINS, Individually,   )
and JULIANNE GLISSON,             )
Administrator of the Estate of    )
Jimmie L. Alexander, Sr.,         )
                                  )
     Plaintiffs,                  )
                                  )
v.                                )          CV418-099
                                  )
CORIZON HEALTH, INC., et al.,     )
                                  )
     Defendants.                  )

                                  ORDER

     The Court will not recapitulate the facts of the case, already set out

at length in its Order denying plaintiffs’ motion to compel production of

the “infirmary discharge book” which plaintiffs believed someone,

anyone, must possess. See doc. 60 at 1-3. Briefly, Jimmie Alexander died

after a delay in treatment of a blood clot while a detainee at Chatham

County Detention Center (CCDC), and plaintiffs believe that CCDC

medical staff’s failure to admit him to the infirmary contributed to that

delay. The RN on duty the night Alexander fell ill testified that Corizon

Health providers regularly kept a “discharge book” reflecting “the time

[patients] came in, and the time they left” while she worked at the CCDC.
See Depo. Montine Stokes, RN at 40-42. This led plaintiffs to search for

the book, and left them in a “circle of denial” (doc. 61 at ¶ 4) when

defendants the Sheriff’s Office (which contracts out medical services at

CCDC and thus has no access to medical records) and Corizon Health

(which has since stopped providing medical services to CCDC)

represented that Correct Health (a non-party which took over the

contract to provide medical services to CCDC) must have the document,

if it existed or indeed ever did. See doc. 43 at Exhs. 9, 12, 15 & 17

(responses by the Sheriff and County); Exhs. 18, 20 & 23 (responses by

Corizon Health).     Correct Health, meanwhile, represented that it

diligently searched for, but could not find, the document, and could not

even confirm its existence. Id. at Exhs. 16 & 26 (affidavit of “no records”

by non-party Correct Health).

     Plaintiffs then moved to compel production from all three, because

someone must have the document and they did not accept respondents’

representations that they had neither possession, custody, nor control

over it. Doc. 43. The motion was denied because a “motion to compel, of

course, is not the appropriate vehicle to seek redundant discovery

responses or an affidavit to support responses already submitted under

                                    2
the assurance of Fed. R. Civ. P. 11.” Doc. 60 at 4.

      The Court thus ordered plaintiffs to file their motion for spoliation

sanctions, if any, within 14 days. Doc. 60 at 4. They filed, instead, a

consent motion for findings of fact, which is GRANTED. Doc. 63. The

following stipulated facts are accepted as undisputed by the parties:

   1. According to Montine Stokes, RN, entries were regularly made
      regarding admissions and discharges from the infirmary at the
      CCDC in a log book referred to as the “discharge book.”

   2. Plaintiffs have requested this discharge book for the dates of May
      22-23, 2016 from all entities that could have had possession of the
      book as of July 31, 2016, the last day on which Corizon Health
      supplied services to the CCDC pursuant to its contract with
      Chatham County.

   3. Correct Health, Corizon Health, and the Chatham County Sheriff’s
      Office have not been able to locate or produce the requested
      discharge book as of the date of these stipulations.

This factual stipulation, of course, underscores the somewhat specious

nature of plaintiffs’ motion to compel. They have now agreed to facts

demonstrating that respondents lack possession, custody, or control over

the document, exactly as all three respondents repeatedly represented to

plaintiffs prior to the filing of the motion.

      The Court further ordered plaintiffs to meaningfully respond to

non-party Correct Health’s demand for fees pursuant to Rule 37. Doc. 60

at 5; see Fed. R. Civ. P. 37(a)(5)(B) (“If the motion is denied, the court . . .
                                       3
must, after giving an opportunity to be heard, require the movant, the

attorney filing the motion, or both to pay the party or deponent who

opposed the motion its reasonable expenses incurred in opposing the

motion, including attorney’s fees.”). Fees are not to be awarded “if the

motion was substantially justified or other circumstances make an award

of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B). Absent one of these

exceptions, an award of fees under Rule 37 is mandatory and requires no

showing of bad faith. See Bank Atlantic v. Blythe Eastman Paine Webber.

Inc., 12 F.3d 1045, 1049 (11th Cir. 1994); Devaney v. Continental Am. Ins.

Co., 989 F.2d 1154, 1162 (11th Cir. 1993). Plaintiffs do not contend that

an award would be unjust, instead arguing that they:

  were substantially justified in including Correct Health in the
  motion to compel since Plaintiffs had no reason to accept Correct
  Health’s statements over the statements of Corizon or the Sheriff’s
  Office. If Plaintiffs had not included Correct Health in the motion,
  then the Defendants could have argued that Correct Health had the
  document. The Court would not have been able to fashion any
  remedy without Correct Health as a party to the motion. Without
  being able to determine the truthfulness of the denials, Plaintiffs
  cannot file for sanctions, either for non-production or spoilation
  because Plaintiffs cannot determine the appropriate party against
  which to file such a motion. The circle of denial prevents other
  action by Plaintiffs, except perhaps a request for a finding of facts
  that recognizes the prior discovery requests, the denials and
  Plaintiffs diligent follow-up attempts to discover.

Doc. 61 at ¶ 4. Correct Health, it must be remembered, produced a sworn
                                    4
affidavit in response to plaintiffs’ subpoena attesting that after a diligent

search, no records were discovered. See doc. 43 at Exhs. 16 & 26. It is

unclear what prompted plaintiffs to doubt the truthfulness of Correct

Health’s representation that it did not possess the document, 1 if it ever



1
    Allegations that respondents have misrepresented their possession, custody, or
control over the discharge book are taken very seriously by this Court. The Court finds
it difficult to discern, however, precisely how plaintiffs came to believe that
respondents were being evasive or untruthful in disclaiming any possession, custody,
or control over the document.
   The Sheriff’s Office and Corizon Health, true, pointed the finger at one another to
the extent they assumed the document exists/existed. But to suggest that they left no
doubt the document was in non-party Correct Health’s possession (doc. 61 at 3) is
disingenuous. The Sheriff’s Office and Corizon Health’s responses were ambiguous,
at best, in declaring Correct Health had the document. See doc. 43, Exh. 9 at 3, Resp.
No. 5 (“None in possession of [CCDC]. These records are in possession of Corizon.”);
Exh. 15 (“None in possession of County.”); Exh. 17 (“there is no allegation that the
County ever had possession of any log book”); Exh. 18 at 3 (“When Corizon Health left
in July 2016, the County retained the clinical records”); Exh. 20 at 2 (explaining that
“the records left at the CCDC when Corizon Health exited the facility in July 2016 may
include an infirmary log” but such a record “would need to come from the Sheriff’s
Office (or their contracted medical provider) — not Corizon Health.”); Exh. 23 at 1-2
Resp. No. 1 (“Corizon Health has no documents responsive to [this request] in its
possession, custody, or control” because all its patient records “in existence” at the
time its contract ended “were left at [CCDC].”).
   Correct Health, meanwhile, was unambiguous in disclaiming possession, custody,
or control. Doc. 43 at Exh. 16 (Correct Health’s email to plaintiffs representing that
their Director of Clinical Services “was personally present on the day we took over the
contract at the CCDC. She personally coordinated the transition with [Corizon
Health]. Ms. Llovet states that no logs/books were left by Corizon.”); Exh. 26 at 4-5
(sworn “affidavit of no records” by Correct Health’s Health Service Administrator
Karen Forchette, RN, who found no responsive records after “a thorough search”);
Exh. 28 (explaining that no documents had been found and their best guess was that
“Corizon may have taken this with them when their contract ended”). Plaintiffs’
incredulity does not demonstrate either that the infirmary discharge logs ever existed,
much less that respondents were lying, repeatedly, by saying they did not have them
and suggesting that someone else might.
                                          5
existed (and, despite plaintiffs’ certainty, there is no hard proof that it

did).   It is unfathomable why plaintiffs, after researching the issue,

believed a motion to compel documents from respondents who

unambiguously swore that they lacked possession, custody, or control

over the item would be more appropriate than seeking spoliation

sanctions for lost/destroyed evidence and seeking the exact proposed

factual stipulation (to which the parties have now agreed) therein.

        “Substantially justified means that reasonable people could differ

as to the appropriateness of the contested action.” Maddow v. Procter &

Gamble Co., Inc., 107 F.3d 846, 853 (11th Cir. 1997). The Court concedes




  The Court’s consternation at the implication behind plaintiffs’ motion bears
repeating: plaintiffs believed someone was lying and only filed the motion because they
believed either (1) one of the respondents would miraculously acknowledge possession
of the requested document if it were faced with perjury to the Court (after all, the
responses themselves already subjected respondents or their counsel to sanctions, if
they were proven false) or (2) only a formal representation to the Court should be
credited as true. The Federal Rules do not provide a mechanism, beyond those that
plaintiffs used, to guarantee the accuracy of discovery responses. Plaintiffs’ proposed
order, submitted with their motion, emphasizes this point. They asked the Court to
order respondents to produce the infirmary discharge book and, if they could not, to
recapitulate the efforts they had made to recover the document and their history of
possession and disposition of the document, “to the best of [their] knowledge.”
Doc. 43-30 at 1; see also doc. 61 at 3 (alleging that “[o]ne of the entities either has this
book or has destroyed it” and plaintiffs “cannot determine which entity is being
untruthful” without court intervention). They sought, in other words, for respondents
to not only promise (as they had already, repeatedly done), but to really, really promise
this time, that they did not have the infirmary logs.
                                             6
that plaintiffs earnestly believe in the appropriateness of their motion,

but it is not convinced that that belief is reasonable. Plaintiffs have had

their opportunity to be heard and have failed to demonstrate that their

motion was substantially justified. Accordingly, Correct Health’s motion

for fees under Rule 37 is GRANTED.

     In considering a request for legal fees, the Court must determine

whether the hourly rate charged by counsel is reasonable and whether

counsel exercised proper billing judgment by only billing for hours

reasonably expended. Norman v. Housing Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988). Correct Health has not yet submitted its

demand to the Court for an award of legal fees. See doc. 56 at 4-5.

     Therefore, plaintiffs are ORDERED to confer with Correct Health

within 14 days of service of this Order as to its demand for legal fees to

compensate the costs of preparing its response to the motion. Plaintiffs

shall file a notice of stipulation to fees with the Court, or, if no agreement

can be reached, Correct Health shall file evidence of its fees with the

Court, within 21 days of service of this Order. In the event that further

briefing on the reasonableness of the fees claimed is necessary, the

normal motion briefing schedule set forth in the Local Rules shall apply.

                                      7
See S.D. Ga. L. R. 7.5 & 7.6.

     SO ORDERED, this 3rd       day of April, 2019.

                                ______________________________
                                __
                                 __________________________
                                CHR
                                  RIS
                                    STOPH E L. RAY
                                 HRISTOPHER
                                       PHER
                                       PH
                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                  8
